Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
That the instant appeal for reappraisment consists of knitted rayon underwear clippings (waste) exported from Great Britain.
That on or about the date of exportation the entered value was equal to the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Great Britain, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, packing included.
That on or about the date of exportation the foreign value, as such value is defined in Section 402 (c) of the Tariff Act of 1930, as amended, was no higher.
That the instant appeal for reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is the entered value.
Judgment will be entered accordingly.